Citation Nr: 1001582	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-13 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1977 to November 
1977, and from November 1990 to November 1994.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses further development is 
necessary prior to the adjudication of the Veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD. 

As an initial matter, the Board finds that additional efforts 
to obtain the Veteran's complete service treatment records 
and personnel records (including those from reserve service) 
should be made.  In this regard, the Veteran's PTSD claim is, 
in part, based on alleged sexual assaults/harassment that 
occurred during her United States Marine Corp Reserve (USMCR) 
service, weekend drills, and during a period of service when 
she was recalled to active duty for recruiting purposes (from 
October 1978 to May 1980).  In particular, she asserts that 
she was sexually harassed by the Master Gunnery Sergeant 
while on active recruiting duty, from October 1978 to 
December 1978.  Briefly, the Board notes that the RO was 
unsuccessful in verifying this stressor through the Naval 
Criminal Investigative Service (NCIS).  

Another claimed stressor occurred in September 1977, at which 
time she states that she was raped by a Sergeant Rickert.  
See Stressor Statement, received June 2006.  She also 
generally claims that she suffered from depression, anxiety, 
anger, and mood swings throughout her service in the reserves 
and on active duty. 

According to various service department records located in 
the claims file, it appears that the Veteran had active duty 
service (USMC) from July 1977 to November 1977, and USMCR 
service from May 1977 to May 1983.  It also appears that she 
was "recalled to active duty for recruiting" from October 
1978 to May 1980.  The RO requested and received personnel 
and treatment records from the Veteran's active duty service 
(July 1977 to November 1977), but failed to request such 
records for her nearly 6 years of reserve service and the 
period of service during which she was "recalled to active 
duty" for recruiting purposes.  This is significant because 
the Veteran has reported that the onset of her psychiatric 
symptomatology was at this time.  Upon remand, the RO should 
verify the Veteran's various periods of active duty and 
reserve service, from 1977 to 1983, and attempt to obtain any 
additional service treatment records and/or personnel 
records, including from the Veteran's reserve service, that 
are not already of record.  

After the above development is accomplished, the Veteran 
should be afforded additional opportunity to support her 
claim.  Additional efforts should then be made to corroborate 
alleged stressors, to the extent reasonable. See 38 C.F.R. § 
3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994); but 
see Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition").

The Board recognizes that the RO has up to the present 
developed and adjudicated the claim which was filed by the 
Veteran, i.e., seeking service connection for PTSD.  In 
addition to PTSD, however, the record reflects post-service 
diagnoses of bipolar disorder, depression disorder, 
borderline personality disorder, and affective disorder.  In 
this regard, a March 1994 service treatment record reflects 
complaints of periodic insomnia for the "last 10 years" due 
to psychosocial stressors in the "USMC and barracks."  
While the Veteran denied depression, she did report feeling 
"stressed out" at that time.  The diagnosis was insomnia 
secondary to stressors.  

In a recent judicial precedent, the Court of Appeals for 
Veterans Claims has held that claims for service connection 
for PTSD encompass claims for service connection for all 
psychiatric disabilities reasonably raised by the Veteran or 
the evidentiary record. Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (scope of mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
other information of record).  A broader claim, including for 
additional psychiatric disabilities will therefore need to be 
developed and adjudicated upon remand.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the National 
Personnel Records Center (NPRC), and any 
other appropriate sources to verify the 
Veteran's service dates, including all 
periods of active duty, active duty for 
training (ADT), and inactive duty for 
training (IDT).  

Available service treatment records and 
personnel records from all confirmed 
periods of service, to include ADT and 
IDT, should be associated with the claims 
file. 

Briefly, it is noted that the Veteran had 
both Marine and Navy Reserve service.  It 
is further noted that the Veteran's name 
was changed from Pamela Sue Morse to 
Pamela Sue Ellis, effective July 1992.  
The RO should be mindful of this change 
when conducting searches for additional 
service treatment records and personnel 
records prior to July 1992.  

2.  The Veteran should be contacted and 
asked to provide any additional evidence 
or information which may assist in 
corroborating her asserted in-service 
stressors, to include statements by fellow 
soldiers, letters home, or any other 
corroborating documentation of her 
asserted stressor experiences.  

3. The Veteran should also be asked to 
provide information or evidence regarding 
any post- service mental health or social 
services treatment, in furtherance of her 
PTSD/psychiatric disability claim.  She 
also should be advised that mental illness 
from which she may suffer need not 
necessarily be PTSD in order to be related 
to service (see Clemons, supra), and she 
should accordingly be encouraged to assist 
in obtaining extant records of treatment 
or evaluation for any mental illness.  All 
records and responses received should be 
associated with the claims file, and any 
indicated development should be 
undertaken. 

4.  The RO should also make a 
determination as to whether secondary 
evidence may need interpretation by a 
clinician, especially if it involves 
behavior changes.  If so, arrange for a 
review of the claims file by an 
appropriate VA psychiatrist for the 
purpose of obtaining an opinion as to 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran's behaviors in service, including 
any disciplinary problems, are consistent 
with his claimed in-service personal 
assault and indicate that a personal 
assault occurred.  

5. Thereafter, if any alleged stressors 
are verified based on the additional 
information provided by the Veteran, or in 
the additionally obtained service 
treatment records/personnel records, the 
RO/AMC should prepare a statement of the 
verified stressor(s). 

Then, the Veteran should undergo a VA 
psychiatric examination to address the 
nature and etiology of any current 
psychiatric disorder, to include PTSD.  
The statement of verified stressors, if 
any, together with the claims file, must 
be provided to the examiner for review 
prior to the examination.  Any indicated 
tests should be conducted, to include 
psychological testing.  The examiner 
should address the following:

a. What current psychiatric disorders are 
present (which meet prescribed criteria 
under the DSM-IV)? 

b. For each psychiatric disorder 
identified, is it at least as likely as 
not (i.e., to a 50-50 degree of 
probability) that the disorder developed 
in service or is causally related to any 
period of the Veteran's active service, 
or, contrarily, is such a relationship to 
service unlikely (i.e., less than a 50 
percent probability)?  In answering this 
question, the examiner should note and 
address records of medical treatment in-
service (i.e., the March 1994 service 
treatment record diagnosing insomnia 
secondary to stressors) and post-service, 
to the extent pertinent. 

With regard to the Veteran's claim for 
service connection for PTSD, the examiner 
must first address whether PTSD is 
present, including based on examination 
and review of the treatment records within 
the claims file.  If the examiner 
diagnoses PTSD, the examiner should then 
address whether it is at least as likely 
as not that the PTSD is causally related 
to any in-service stressor(s) which the 
RO/AMC advises the examiner has been 
verified/corroborated.  A diagnosis of 
PTSD may not be supported by 
uncorroborated stressors (in the absence 
of confirmed combat.) 38 C.F.R. § 
3.304(f).

d. Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e. The examiner should provide complete 
explanations for his/her opinions.  If any 
opinion cannot be rendered without resort 
to speculation, the examiner should say 
why that is so.

6. Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with an 
SSOC and afforded the appropriate 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


